Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION	The office acknowledges Applicants filing of the claims dated 03/29/2019. Claims 1-18 are pending. This application filed 03/29/2019 claims Priority from Provisional Application 62649802, filed 03/29/2018.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16 are, drawn to a method of testing compounds for activity to inhibit germination of spores, classified in classes/subclasses but not limited to: C12Q 1/18, C12Q 1/66, C12N 1/145, C12N 15/80 and G01N 2333/375.
II. Claims 17-18 are drawn to a composition or pharmaceutical composition of compounds, 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

classified in classes/subclasses but not limited to: A01N 33/10, A01N 37/44, A01N 41/12, A01N 47/40, A61K 31/137, A61K 31/145, A61K 31/155, A61K 31/24, A61P 31/10, A01N 33/12, A01N 37/52, A01N 47/42
	Note: In claim 17 the substituents R, R2, R3 and x have not been defined. In claim 18, R2 and R3 have not been defined. It is suggested that the claim(s) include the limitations of the definition of the substituents. 
The inventions are independent or distinct, each from the other because: Inventions Group I and Group II are directed to related process and product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct because (i) the method of screening (testing) for compounds for activity to inhibit germination of spores can be tested for different compounds or with other compounds other than the claimed composition of claims 17-18. (ii) the composition comprising the compounds of claims 17-18 can be used for a different purpose, for e.g. to check their chemical/physical, pharmacokinetic and biological properties. For example, the compounds in the composition of claims 17 and 18 are known in the art for different use. For e.g., pentamidine a compound of composition of claim 17 or claim 18 (the second structure wherein in (CH2)x, x Is 5) is known for its antiviral activity (US 5358721), inhibition of growth in protozoa (US  4399151) in animals, in treating diseases associated with elevated levels of interleukin 1 (See US 5162361 A). Disulfiram is well known for its use in treatment of alcohol use disorder (US 4882335). The screening method does not make or use the compositions of claims 17 and 18. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) the inventions have acquired a separate status in the art in view of their different classification; and
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Each above method of screening of compounds and product relates to a separate and distinct area of pharmaceutical technology. Also each group listed above involves compounds which are recognized in the art as being distinct because of their diverse biological, chemical structure and properties. The search for all inventions would place an undue burden on the office in view of the diversity of method of screening or testing the compounds for activity as claimed and of compositions and the corresponding diversity in the field of search for each. As shown above both the groups belong to different CPC classes and subclasses and would require different searches. Further, a search for the invention of the groups would not be coextensive because a search indicating the process is novel or unobvious would not extend to a holding that the product itself is novel or unobvious; similarly, a search indicating that the product is known or would have been obvious would not extend to a holding that the process is known or would have been obvious. An undue burden is imposed on the office to perform a search for both composition and a method of testing compounds for activity to inhibit germination of spores in both patent and non-patent literature as it will involve different search queries and different field of search. Therefore, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
				Election of Species
This application contains claims directed to the following patentably distinct species: 
(i) A specific species of spore from the following:
     Bacteria, fungal or plant , e.g. fungal spores

(ii) further elect a single specific species for the spores, e.g. Histoplasma capsulatum, if fungal spores are elected.  

(iii) Elect a specific species of species of marker from SEQ ID NOS: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34 and 36 (claims 2 and 10).  These are different protein sequences encoded by the gene sequences of claims 3 and 11.

If Applicants’ elect Group I, Applicants are required to elect species of (i), (ii) and (iii) as above. 
The species are independent or distinct because they are characteristically and structurally different. For example bacterial spores are different than fungal or plant spores. Even within the fungal spores they are different and distinct as there are several species of fungal spore genus, for e.g. Histoplasma capsulatum, Blastomyces dermatitidis, Aspergillus fumigatus, Coccidiodes immitis, Sporothrix schenkii,                Penicillium maraneffei, Cryptocoocus neoformans. In addition, these species (Bacteria, fungal or plant) are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species require a different field of search (e.g., searching different (classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call to the applicant’s agent to request an oral election was not made, due to the complexity of the restriction.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627